89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James R. JARNAGIN, Plaintiff-Appellant,v.John MORAN, Sheriff;  Thompson, Sgt.;  Nunez, Officer;  LasVegas Metropolitan Police Department, Defendants-Appellees.
No. 95-16169.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 3, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
James R. Jarnagin, formerly a Nevada state prisoner, appeals pro se the district court's denial of his motion for reconsideration of the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 action against the Las Vegas Metropolitan Police Department and individual officers.   The district court based its dismissal of Jarnagin's underlying action on his failure to file his complaint within the Nevada two year statute of limitations for personal injury actions, N.R.S. § 11.190(4)(e).


3
Because Jarnagin filed his motion for reconsideration more than ten days after the entry of judgment, we construe the motion as filed pursuant to Fed.R.Civ.P. 60(b).   See Fed.R.Civ.P. 59(e) and 60(b).  "An appeal from a denial of a Rule 60(b) motion brings up only the denial of the motion for review, not the merits of the underlying judgment."  Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.1989).   We therefore confine our review to the district court's denial of Jarnagin's Rule 60(b) motion, which we review for abuse of discretion.   Id.  In his motion for reconsideration, Jarnagin reiterated his argument that the statute of limitations tolled due to his "legal incompetence."   He fails, however, to argue that any of the provisions of Rule 60(b) apply to his case.  See Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir.1985).1  Accordingly, the district court's denial of Jarnagin's motion for reconsideration is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellees' request for attorneys' fees for a frivolous, vexatious appeal pursuant to 42 U.S.C. § 1988 is denied